
	

114 S3329 IS: JCPOA Enforcement Transparency Act of 2016
U.S. Senate
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3329
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2016
			Mr. Perdue (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To ensure transparent enforcement of the Joint Comprehensive Plan of Action.
	
	
		1.Short title
 This Act may be cited as the JCPOA Enforcement Transparency Act of 2016.
 2.FindingsCongress makes the following findings: (1)The United States entered into the Joint Comprehensive Plan of Action (JCPOA) on July 14, 2015, without the approval of Congress.
 (2)The JCPOA established the Joint Commission in Annex IV of the agreement. (3)The JCPOA placed detailed limitations on components of Iran’s nuclear agreement, and required those limitations to be met by Implementation Day, which took place on January 16, 2016.
 (4)The Joint Commission provided alternate arrangements regarding some Iranian nuclear stocks and facilities prior to January 16, 2016.
 (5)The JCPOA capped Iran’s stockpile of low enriched uranium (LEU) at 300 kilograms (kg). (6)Iran was granted an exemption to retain more than 300 kg of LEU by the Joint Commission.
 (7)The JCPOA required all Iranian uranium oxide enriched to between 5 percent and 20 percent to be fabricated into fuel plates for the Tehran Research Reactor or transferred outside of Iran or diluted to an enrichment level of 3.67 percent or less.
 (8)The Joint Commission found near 20 percent LEU in lab contaminant that was judged as unrecoverable. (9)Under the JCPOA, Iran committed to only develop, acquire, build, or operate hot cells, shielded cells, or shielded glove boxes with dimensions less than 6 cubic meters for 15 years.
 (10)Prior to Implementation Day, the Joint Commission agreed to allow Iran to continue operating 19 large hot cells in three Tehran locations and one Karaj location which are in excess of the 6 cubic meter limitation.
 (11)In July 2016, the Joint Commission established a Technical Working Group to evaluate stocks of Iranian 3.67 percent LEU and other stocks.
 (12)Ensuring Iranian compliance with the JCPOA is tantamount to restricting breakout times for the development of a nuclear weapon.
 (13)The current Administration’s policy to maintain secrecy on the decisions of the Joint Commission and its Technical Working Group interferes in the process of establishing adequate congressional and public oversight of the JCPOA.
			3.Notification and justification requirement for decisions issued by the Joint Commission and
			 Technical Working Group
 (a)In generalThe President, in consultation with the Secretary of State, the Secretary of Energy, and the heads of other relevant agencies, shall—
 (1)not later than 30 days after the date of the enactment of this Act, notify the appropriate congressional committees of all past decisions made by the Joint Commission or the Technical Working Group; and
 (2)not later than 30 days after each subsequent decision made by the Joint Commission, the Technical Working Group, or any subsequent working group established by the JCPOA, notify the appropriate congressional committees of such decision.
 (b)ElementsThe notification required under subsection (a) shall include the following elements: (1)A description of the decision.
 (2)A justification for the decision. (3)An unclassified summary of the decision, with a classified annex if necessary.
 4.Publication of decisionsThe Secretary of State shall publish on a publicly available Internet website a description of the decision-making process and a summary of all decisions granted by the Joint Commission, the Technical Working Group, or any subsequent working group established under the auspices of the JCPOA.
 5.Sense of CongressIt is the sense of Congress that— (1)the United States representative to the Joint Commission, the Technical Working Group, or any subsequent working group established under the auspices of the JCPOA should oppose any exemptions or modifications to requirements for Iran under the JCPOA; and
 (2)the workings of the Joint Commission, the Technical Working Group, and any subsequent working group established under the auspices of the JCPOA to evaluate Iranian compliance to JCPOA requirements should proceed in an open and transparent manner.
 6.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.
 (2)Joint commissionThe term Joint Commission means the group comprised of representatives of Iran and the E3/EU+3, as defined in Annex IV of the JCPOA.
 (3)Joint comprehensive plan of action and jcpoaThe terms Joint Comprehensive Plan of Action and JCPOA mean the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, all implementing materials and agreements related to the Joint Comprehensive Plan of Action, and any other subsequent agreement with Iran that addresses the Iran nuclear issue.
 (4)Technical working groupThe term Technical Working Group means the Technical Working Group established by the Joint Commission in July 2016 to consider further exemptions under the JCPOA relating to Iran’s stock of 3.5 percent low enriched uranium.
			
